COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Haley and Senior Judge Coleman


HOWMET CORPORATION AND
 INDEMNITY INSURANCE COMPANY
 OF NORTH AMERICA
                                                                  MEMORANDUM OPINION*
v.     Record No. 1240-07-1                                            PER CURIAM
                                                                    SEPTEMBER 25, 2007
RONALD L. SMITH


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Arthur T. Aylward; Angela F. Gibbs; Midkiff, Muncie & Ross,
                 P.C., on briefs), for appellants.

                 (Eugene R. Desaulniers, II, on brief), for appellee.


       Howmet Corporation and its insurer appeal a decision of the Workers’ Compensation

Commission awarding benefits to Ronald L. Smith for hearing loss as a compensable ordinary

disease of life. We have reviewed the record and the commission’s opinion and hold that this

appeal is without merit. Accordingly, we affirm the award for the reasons stated by the

commission in its final opinion. See Smith v. Howmet Corp., VWC File No. 224-25-75 (April

24, 2007). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.